Citation Nr: 0711792	
Decision Date: 04/23/07    Archive Date: 05/01/07

DOCKET NO.  04-28 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an effective date prior to November 1, 
2001, for service connection for degenerative disc disease of 
the lumbar spine.

2.  Entitlement to an effective date prior to November 1, 
2001, for service connection for degenerative disc disease of 
the cervical spine.

3.  Entitlement to an effective date prior to November 1, 
2001, for a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fetty, Counsel
INTRODUCTION

The veteran had active service from September 1968 to 
September 1970.

This appeal comes to the Board of Veterans' Appeals (Board) 
from April and December 2002 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, that granted service connection for 
lumbar and cervical degenerative disc disease effective from 
November 1, 2001, and granted a TDIU effective from November 
1, 2001.  The veteran has appealed for earlier effective 
dates for service connection for cervical and lumbar 
degenerative disc disease and an earlier effective date for 
TDIU based on these service-connected disabilities.  

This appeal is REMANDED to the agency of original 
jurisdiction (AOJ).  VA will notify the veteran if further 
action is required on his part.


REMAND

Review of the record reveals that the veteran alleged clear 
and unmistakable error (CUE) in his substantive appeal, VA 
Form 9 dated August 2, 2004, regarding rating decisions 
issued before the April and September 2002 rating decisions 
addressing entitlement to service connection for degenerative 
disc disease of the lumbar spine and degenerative disc 
disease of the cervical spine, as well as entitlement to a 
TDIU, effective November 1, 2001.  The Board notes that it 
would be premature and prejudicial to consider the earlier 
effective date claims on appeal prior to adjudication of this 
CUE claim.

The United States Court of Appeal for Veterans Claims (Court) 
has held that all issues "inextricably intertwined" with the 
issue certified for appeal, are to be identified and 
developed prior to appellate review.  Harris v. Derwinski, 1 
Vet. App. 180 (1991).  The Court has also held that once a 
CUE decision becomes final, either because a Board or RO 
decision was not timely appealed or because the Court 
rendered a decision on the issue in that case, that 
particular claim of CUE is res judicata and may not be raised 
again.  Russell v. Principi, 3 Vet. App. 310, 315 (1992).  
Therefore, the Board finds the issue of CUE is inextricably 
intertwined with the issues of earlier effective dates 
currently on appeal and the case must be remanded to the AOJ 
for additional development.

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the AOJ, specifying the action to be undertaken.  38 
C.F.R. 
§ 19.9 (2006).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the AOJ for the following 
actions:

1. The AOJ should adjudicate the 
veteran's claim of CUE in September 1974 
and November 1991 rating decisions, 
taking into consideration the contentions 
set forth in the substantive appeal, VA 
Form 9, received August 2, 2004.

2.  If the CUE claim is denied, the AOJ 
should provide the veteran with notice of 
his appellate rights.  Upon receipt of a 
timely notice of disagreement, if any, 
the AOJ should furnish the veteran and 
his representative a statement of the 
case with citation to and discussion of 
all applicable law and regulations 
clearly setting forth the reasons for the 
decision.  Thereafter, if the veteran 
files a timely substantive appeal 
concerning the CUE issue, the AOJ should 
certify the issue for appellate review.  
If the veteran does not complete a timely 
appeal regarding the CUE issue, the AOJ 
should return the case to the Board for 
further appellate consideration of his 
earlier effective date claims, if 
otherwise in order.

3.  If the CUE claim is granted, the AOJ 
should then readjudicate the earlier 
effective date claims.  If the 
determination remains adverse, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case which includes a summary of any 
additional evidence submitted.  The 
requisite period of time for a response 
should be afforded.

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the AOJ.

The veteran has the right to submit additional 
evidence and argument on the matter or matters the 
Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




 Department of Veterans Affairs












